Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 9, 14-15 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ochiai et al, U.S. Patent Application Publication No. 2015/0125499 in view of Law et al, U.S. Patent No. 6,358,461.  Ochiai discloses a transparent sheet comprising lyocell fibers spun from a spinning solution, see paragraphs 0039, 0043, wherein the sheet can comprise more than one layer of the lyocell fibers, see paragraph 0055.  The sheet is optically transparent when wet.  See paragraph 0015, paragraph 0053. The sheet has high liquid retention.  See paragraphs 0029, 0046, 0047.  The fibers can be continuous filaments, (endless filaments).  See paragraph 0057.  The fibers have diameters of 0.1-30 um.  See paragraph 0058.   The fabric can have a basis weight of 20-200 gsm.  See paragraph 0059.  The fabric can have a density of 0.03-0.20 g/ccm.  See paragraph 0060.  The void ratio can be not less than 80%.  See paragraph 0061.  The fabric has a thickness of 100-3000 um.  See paragraph 0064. Ochiai teaches using pure lyocell fibers and does not teach that they comprise copper or nickel.  Since the layers can be hydroentangled, they would have positions when fibers are integrally merged within a layer which meets the limitations of claim 5.  At least the fiber size and disclosure of round fibers at paragraph 0056 of Ochiai meets the limitations of claim 8.  
Ochiai does not clearly teach that the fabric is “directly manufactured”.  However, the instant claims are product claims.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "Even though product - by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product - by - process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
The use of 35 USC 102/103 rejections for product by process claim has been approved by the courts.   "[T]he lack of physical description in a product - by - process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product - by - process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown , 173 USPQ 685, 688 (CCPA 1972).
Ochiai differs from the claimed invention because it does not disclose the opacity of the dry fabric or the degree of bonding or entangling between the layers.  However, since Ochiai teaches that employing 100% lyocell fibers produces the most transparent fabric when wet and teaches that other components and nontransparent fibers can be included, it would have been obvious to have selected the particular fiber blends and additives which produces a fabric having the desired transparency when wet and the desired opacity when dry and to have incorporated an additive such as an opaque marker which is visible when the fabric is moistened to a certain degree as an indicator of the presence of particular ingredients or how to apply the mask of Ochiai.  Further, since Ochiai is using the same type of fibers, (endless lyocell fibers), as the claimed invention there is a reasonable expectation that the same fibers would have the same properties.  With regard to the degree of bonding between layers, it would have been obvious to have controlled the bonding process  in order to provide a structure having the desired strength and integrity.  
Ochiai differs from the claimed invention because it does not disclose that the layers comprise fibers that are integrally merged at at least one merging position between the layers wherein the integrally merged fibers of different layer is a fiber to fiber connection established during coagulation of the merged fibers to form a common structure requiring destruction of the common structure to separate.  
However, Law et al teaches that in forming cellulosic fibers such as lyocell that the extruded fibers can be collected on a surface and then coagulated so that the fibers bond together.  See col. 2, lines 1-16.  This bonding which takes place during coagulation is equated with the merging of the fibers in adjacent layers.  Since the fibers bond during coagulation, the bonded structure, (which is equated with the claimed common structure) would have to be physically destroyed or split to separate the fibers.  
Therefore, it would have been obvious to have collected the fibers of Ochiai so that they bonded as they coagulated in order to simplify the manufacturing process so that bonding agents or additional steps such as hydroentangling were not necessary to bond the layers together.  
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02052070 in view of Ochiai et al, U.S. Patent Application Publication No. 2015/0125499 and Law et al, U.S. Patent No. 6,358,461.
WO ‘070 discloses a method and apparatus for spinning endless lyocell fibers directly into a nonwoven fabric comprising the steps of providing the cellulose, dissolving it into a solvent spinning into a coagulation bath and collecting the filaments on a collecting surface.  WO’070 also discloses the claimed device including a jet with orifices for spinning the lyocell solution supported by a gas flow, a coagulation unit, and a fiber support unit.   See entire document, especially page 3.  
WO ‘070 differs from the claimed invention because it does not disclose controlling the parameters to product an optically transparent fabric when wet.
However, Ochiai teaches that employing pure lyocell fibers produces the most transparent fabric.  See paragraph 0030.  
Therefore, it would have been obvious to have employed pure lyocell in the invention of WO 070 in order to produce a fabric having the best transparency.
Neither WO ‘070 nor Ochiai explicitly teach that the layers are merged by the fibers merging by being collected together before coagulation.
However, Law et al teaches that lyocell fibers can spun, collected and then coagulated so that the fibers bond together without the need for any other bonding.  See col. 2 lines 1-16. Since the fibers bond during coagulation, the bonded structure, (which is equated with the claimed common structure) would have to be physically destroyed or split to separate the fibers.  
Therefore, it would have been obvious to have formed the layers as taught by Law in order to simplify the process of forming the layered structure and eliminate the need for additional bonding agents or processes.
Applicant’s amendments have been carefully considered are sufficient to overcome the previous rejections.  New rejections are set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789